Opinion issued December 17, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00889-CV
———————————
IN RE Kyoko Michelle Gibson, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          By petition for writ of mandamus, relator, Kyoko Michelle
Gibson, complains that the district court clearly abused its discretion in disqualifying
her attorney, Stuart Wilson of Wilson & Associates, P.C., from representing
her in the underlying divorce proceeding and that she has no adequate remedy by
appeal.* 

          We deny the
petition for writ of mandamus, and we lift our stay of the trial court’s
proceedings.  All outstanding motions are
overruled as moot.  
 
Per Curiam
Panel consists of Chief Justice Radack and Justices Massengale and Brown.
 




*
          The underlying case is In the Matter of the Marriage of Kyoko
Michelle Gibson and Randall Scott Gibson and In the Interest of M.G., K.G. and
P.G., children, No. 2009-72786 in the 246th District Court of Harris
County, Texas, the Honorable Jim York presiding.